     Case 2:20-cv-02096-WBS-AC Document 25 Filed 11/19/20 Page 1 of 4


 1   Maxwell V. Pritt (SBN 253155)
       mpritt@bsfllp.com
 2   Joshua I. Schiller (SBN 330653)
       jischiller@bsfllp.com
 3   Beko O. Reblitz-Richardson (SBN 238027)
       brichardson@bsfllp.com
 4   BOIES SCHILLER FLEXNER LLP
     44 Montgomery Street, 41st Floor
 5   San Francisco, CA 94104
     Telephone:     (415) 293-6800
 6   Facsimile:     (415) 293-6899
 7
     Counsel for Plaintiffs Applied
 8   Underwriters, Inc.
     and Applied Risk Services, Inc.
 9
10                        UNITED STATES DISTRICT COURT

11                      EASTERN DISTRICT OF CALIFORNIA

12
     APPLIED UNDERWRITERS, INC., a            CASE NO.     2:20-cv-02096-WBS-
13   Nebraska corporation; and APPLIED        AC
     RISK SERVICES, INC., a Nebraska
14   Corporation,
                                              FIRST STIPULATION AND ORDER
15                                            TO CONTINUE HEARING DATE AND
               Plaintiffs,
                                              SET SCHEDULE FOR PLAINTIFFS’
16                                            RESPONSE TO DEFENDANTS’
          v.                                  MOTION TO DISMISS
17   INSURANCE COMMISSIONER OF THE
     STATE OF CALIFORNIA RICARDO LARA,
18   in his official capacity;
     CALIFORNIA DEPARTMENT OF INSURANCE
19   DEPUTY COMMISSIONER KENNETH
     SCHNOLL, in his official capacity;
20   CALIFORNIA DEPARTMENT OF INSURANCE
     DEPUTY COMMISSIONER BRYANT HENLEY,
21   in his official capacity; and DOES
     1-20.
22
               Defendants.
23

24

25

26
27

28

     STIPULATION AND ORDER TO CONTINUE HEARING DATE AND SET SCHEDULE FOR
                  RESPONSE TO DEFENDANTS’ MOTION TO DISMISS
                        CASE NO. 2:20-cv-02096-WBS-AC
     Case 2:20-cv-02096-WBS-AC Document 25 Filed 11/19/20 Page 2 of 4


 1         Plaintiffs    Applied       Underwriters,       Inc.    and   Applied    Risk

 2   Services, Inc. (“Plaintiffs”), by and through their counsel of

 3   record, and Defendants Insurance Commissioner of the State of

 4   California     Ricardo    Lara,     California        Department    Of    Insurance

 5   Deputy Commissioner Kenneth Schnoll, and California Department Of

 6   Insurance Deputy Commissioner Bryant Henley (“Defendants”), by

 7   and through counsel of record, hereby stipulate and respectfully

 8   apply to this Court for an Order continuing the hearing date                   and

 9   setting the schedule in connection with Defendants’ Motion to
10   Dismiss as set forth below.

11         WHEREAS, on November 13, 2020, Defendants’ filed a 91-page

12   Motion   to    Dismiss    Pursuant       to    FRCP    12(b)(1)     and   12(b)(6),

13   accompanied by a Request for Judicial Notice attaching 279 pages

14   of exhibits;

15         WHEREAS, on November 16, 2020 counsel for Plaintiffs and

16   Defendants met and conferred and agreed to extend the time for

17   Plaintiffs to respond to December 14, 2020, and Defendants’ time

18   to reply to January 4, 2020, and agreed to a hearing date of

19   January 11, 2021;
20         WHEREAS, this is the first extension the Parties are seeking

21   for this matter;

22         NOW, THEREFORE, IT IS HEREBY STIPULATED, between Plaintiffs

23   and   Defendants,        subject    to        the   Court’s    approval,      that:

24   Plaintiffs’ deadline to oppose Defendants’ Motion to Dismiss or

25   amend their complaint shall be December 14, 2020; if Plaintiffs

26   file an opposition to Defendants’ Motion to Dismiss, Defendants’
27   Reply in Support of their Motion to Dismiss shall be due January

28
                                     -1-
     STIPULATION AND ORDER TO CONTINUE HEARING DATE AND SET SCHEDULE FOR
                   RESPONSE DEFENDANTS’ MOTION TO DISMISS
                       CASE NO. 2:20-cv-02096-WBS-AC
     Case 2:20-cv-02096-WBS-AC Document 25 Filed 11/19/20 Page 3 of 4


 1   4, 2021; the Hearing on the Motion to Dismiss shall be January

 2   11, 2021, at 1:30pm; and, if Plaintiffs file an amended complaint

 3   on or before December 14, 2020, Defendants shall have 28 days to

 4   respond or move with respect to the amended complaint.

 5       IT IS SO STIPULATED.

 6

 7   DATED: November 17, 2020
 8                                ________________________________

 9                                Maxwell V. Pritt (SBN 253155)
                                    mpritt@bsfllp.com
10                                Joshua I. Schiller (SBN 330653)
                                    jischiller@bsfllp.com
11                                Beko O. Reblitz-Richardson (SBN
                                  238027)
12                                  brichardson@bsfllp.com
                                  BOIES SCHILLER FLEXNER LLP
13                                44 Montgomery Street, 41st Floor
                                  San Francisco, CA 94104
14                                Telephone:     (415) 293-6800
                                  Facsimile:     (415) 293-6899
15

16                                Counsel for Plaintiffs Applied
                                  Underwriters, Inc.
17                                and Applied Risk Services, Inc.
18   DATED: November 17, 2020
                                  _________________________________
19
                                  MICHAEL J. STRUMWASSER (SBN 58413)
20                                DALE K. LARSON (SBN 266165)
21                                CAROLINE CHIAPPETTI (SBN 319547)
                                  JULIA MICHEL (SBN 331864)
22                                STRUMWASSER & WOOCHER LLP
                                  10940 Wilshire Boulevard, Suite 2000
23                                Los Angeles, California 90024
                                  Telephone: (310) 576-1233
24                                Facsimile: (310) 319-0156
25                                Email: mstrumwasser@strumwooch.com
                                  Email: dlarson@strumwooch.com
26                                Email: cchiappetti@strumwooch.com
                                  Email: jmichel@strumwooch.com
27
                                  CYNTHIA J. LARSEN (SBN 123994)
28
                                     -2-
     STIPULATION AND ORDER TO CONTINUE HEARING DATE AND SET SCHEDULE FOR
                   RESPONSE DEFENDANTS’ MOTION TO DISMISS
                       CASE NO. 2:20-cv-02096-WBS-AC
     Case 2:20-cv-02096-WBS-AC Document 25 Filed 11/19/20 Page 4 of 4


                                  JUSTIN GIOVANNETTONE (SBN 293794)
 1                                ORRICK, HERRINGTON & SUTCLIFFE LLP
 2                                400 Capitol Mall, Suite 3000
                                  Sacramento, California 95814
 3                                Telephone: (916) 447-9200
                                  Facsimile: (916) 329-4900
 4                                Email: clarsen@orrick.com
                                  Email: jgiovannettone@orrick.com
 5
                                  Attorneys for all Defendants
 6

 7                                     ORDER
 8        For good cause shown, the above Stipulation is adopted as
 9   follows: Plaintiffs’ deadline to oppose Defendants’ Motion to
10   Dismiss or amend their complaint shall be December 14, 2020; if
11   Plaintiffs file an opposition to Defendants’ Motion to Dismiss,
12   Defendants’ Reply in Support of their Motion to Dismiss shall be
13   due January 4, 2021; the Hearing on the Motion to Dismiss shall
14   be January 11, 2021, at 1:30pm; and, if Plaintiffs file an
15   amended complaint on or before December 14, 2020, Defendants
16   shall have 28 days to respond or move with respect to the amended
17   complaint.
18
     IT IS SO ORDERED.
19
     Dated:   November 18, 2020
20

21

22

23

24

25

26
27

28
                                     -3-
     STIPULATION AND ORDER TO CONTINUE HEARING DATE AND SET SCHEDULE FOR
                   RESPONSE DEFENDANTS’ MOTION TO DISMISS
                       CASE NO. 2:20-cv-02096-WBS-AC
